Citation Nr: 1242952	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-30 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

As an initial matter, the Board notes that the Veteran originally appealed additional issues, including entitlement to a compensable disability rating for gouty arthritis, entitlement to a disability rating in excess of 10 percent for hypertension, and entitlement to service connection for arthritis of the joints.  However, in his July 2010 substantive appeal, the Veteran clearly stated that he is only appealing the issue of entitlement to service connection for diabetes mellitus, type II.  Accordingly, the Board only has jurisdiction over this issue, which will be addressed below.


FINDING OF FACT

The Veteran currently has a diagnosis of diabetes mellitus, type II, and this disability was incurred in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II.  

According to arguments made by the Veteran in his July 2010 substantive appeal, the Veteran was first diagnosed with diabetes mellitus by the Army physician who performed his retirement physical in September 2006.  Unfortunately, the Veteran's service treatment records are incomplete, and his September 2006 retirement physical is not of record.  However, contemporaneous private medical records corroborate the Veteran's testimony that his diabetes mellitus had onset in service.  

A January 2007 report from Crouse Hospital describes the Veteran as "...a pleasant 44-year old man in the military with diabetes and poorly controlled hypertension...."  Records from Pulmonary Associates, where the Veteran was referred in January 2007 for evaluation of possible sleep apnea, also list diabetes mellitus as one of the Veteran's current health problems.  

Treatment records from Dr. E.G., the Veteran's private primary care physician, show that in February 2007, prior to the Veteran's separation from service, he already had a diagnosis of diabetes mellitus, type II and was prescribed the diabetic medication Metformin HCl (Glucophage).  These treatment records from Dr. E.G. continue to show a diagnosis of diabetes mellitus, type II through the remainder of the Veteran's active military service, the year following his separation from service, and through the present.  

In July 2010, Dr. E.G. submitted a letter that read as follows:

I first saw [the Veteran] as a patient in November of 2007.  At that time, he came to me with the diagnosis of Type II Diabetes which was made by military physicians.  He was on Glucophage, a diabetic medication.  The diagnosis of well-controlled diabetes was confirmed by an elevated Hemoglobin A1C of 6.2, which is considered to be within the therapeutic range for a Type II Diabetic patient.  He has continued on this medication until this time.  There is no question that [the Veteran] has Type II Diabetes. 

Thus, based on the above evidence, which shows a diagnosis of diabetes mellitus, type II in service, continuous treatment for this disability since service, and a current diagnosis of diabetes mellitus, the Board finds that entitlement to service connection for diabetes mellitus, type II is warranted.

The Board does note that the Veteran was afforded a VA examination in August 2009, and that the VA examiner stated that "there is no evidence for diabetes type 2 at this time."  However, the examiner did not explain why he reached this conclusion, and a medical opinion that contains only data and conclusions is 
accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

As long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds that the conclusions of the Veteran's primary care provider, Dr. E.G., have greater probative value than the conclusions of the August 2009 VA examiner.  In his July 2010 letter, Dr. E.G. explains that the Veteran's diagnosis of diabetes mellitus, type II was confirmed by clinical findings, specifically elevated Hemoglobin A1C.  In contrast, the VA examiner offers no basis for his conclusions that the Veteran does not have diabetes mellitus.  The Board finds this failure particularly disturbing because the examiner claims to have reviewed the Veteran's claims folder and was therefore presumably aware that the Veteran had a longstanding diagnosis of diabetes mellitus and was prescribed diabetic medication at the time of the examination.  Yet the examiner offered no explanation for a conclusion which contradicted all the other medical evidence of record.  

The Board finds that the overwhelming weight of the evidence supports a finding that the Veteran currently has diabetes mellitus, type II, and that this disability had onset in service.  Accordingly, entitlement to service connection for diabetes mellitus, type II is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

 
ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


